IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,456-01


FRED CARL DITTMAN, Relator

v.

THE HONORABLE MARY LOU KEEL, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1179995 IN THE 72,456-01 DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


 Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that the Honorable Mary Lou Keel, Presiding Judge of
the 232nd Judicial District Court, abused her discretion by granting the State's Motion to Disqualify
Relator's attorney, Robert Scardino, from representing him at trial due to an alleged conflict of
interest.  

	In this circumstance, additional information is needed.  The Respondent, the Honorable Mary
Lou Keel, is ordered to file a response addressing Relator's allegation.  The response should also
contain any written motion to disqualify filed by the State or a statement that the State did not file
a written motion.  This application for leave to file a writ of mandamus shall be held in abeyance
until the Respondent has submitted the appropriate response.  Such response shall be submitted
within 30 days of the date of this order.
	It is so ordered on this the 30TH  day of SEPTEMBER, 2009..

Filed:
Do not publish